Citation Nr: 1455925	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease with avascular necrosis of the right wrist.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left foot due to a gunshot wound.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.  In October 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Board finds that a claim of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2014).

The Veteran last underwent a VA examination for the purposes of evaluating his service-connected wrists and left foot disabilities in August 2013.  During the Board hearing, the Veteran testified that his symptoms have worsened since that examination.  Specifically, the Veteran indicated that both wrists are worse due to loss of dexterity, grip problems, and are unstable.  He stated that his right wrist has swelling, a cyst, constant pain, and numbness.  He reported that he was told by a doctor that he has a dead bone in his right wrist.  He indicated that the base of his thumb is detached from his left wrist.  In regards to the left foot disability, the Veteran asserted constant pain, swelling, cramping, and limping. 

The Board notes that the Veteran is separately service-connected for right upper extremity carpal tunnel syndrome and left thumb strain with degenerative joint disease.  The propriety of the ratings assigned for those disabilities are not before the Board.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right and left wrist disabilities and his left foot disability.

The record also shows that the Veteran receives ongoing treatment at the Asheville, North Carolina VA Medical Center.  Currently the record includes treatment records from the Asheville, North Carolina VA Medical Center through August 2012.  An attempt should be made to obtain any outstanding treatment records.

During the October 2014 Board hearing, the Veteran testified that he was no longer able to work due to his service-connected disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 453-54.  However, this issue is not yet ripe for review and must be remanded for additional development.  See VAOPGCPREC 6-96.

The Veteran has not submitted a formal application for a TDIU and has not been provided with notice appropriate for his claim for entitlement to a TDIU.  Such should be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Issue the Veteran notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) for his claim of entitlement to a TDIU.

3.  Obtain relevant treatment records from the Ashville, North Carolina VA Medical Center since August 2012.

4.  After the above has been accomplished, schedule the Veteran for an appropriate VA examination to determine the extent of his right and left wrist disabilities.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported. 

Afford the Veteran a complete examination of his right and left wrist and detail the functional effects of his service-connected wrist disabilities.  The examiner is asked to comment on the following:
(a) The presence and severity of the symptoms described by the Veteran, such as loss of dexterity, grip problems, and a cyst.  If possible, the examiner is asked to differentiate if each symptom is a result of the right wrist degenerative joint disease with avascular necrosis, residuals of left wrist fracture, right upper extremity carpal tunnel syndrome, left thumb strain with degenerative joint disease, or a combination of the above.
(b) Range of motion for the service-connected right and left wrist disabilities.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination, to include after repetitive use.
(c) The impact of the Veteran's service-connected right and left wrist disabilities on his ability to obtain or maintain gainful employment.

The examiner is asked to provide a rationale for all opinions and conclusions reached.  

5.  After the development in paragraphs 1 through 3 has been accomplished, schedule the Veteran for an examination of his left foot disability.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination, to include any X-rays should the examiner deem warranted.  Range of motion testing of the foot should also be conducted.  The examiner is asked to describe if the Veteran's left foot disability is best described as moderate, moderately severe, or severe.  

The examiner is also asked to address the impact of the Veteran's service-connected left foot disability on his ability to obtain or maintain gainful employment.

The examiner is asked to provide a rationale for all opinions and conclusions reached.  

6.  After the above has been accomplished, obtain an opinion from a vocational rehabilitation specialist or appropriate VA physician to assess the impact with respect to all of the Veteran's service-connected disabilities (right wrist degenerative joint disease with avascular necrosis, residuals of left wrist fracture, right upper extremity carpal tunnel syndrome, left thumb strain with degenerative joint disease, left foot residuals of gunshot wound (including degenerative joint disease), residual scars from gunshot wound on the dorsum and left lateral areas of left foot, and posttraumatic stress disorder with secondary alcohol dependence) on his ability to obtain and maintain employment.  The specialist must review the record comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities. 

The specialist should set forth all findings, together with the complete rationale for the comments and opinions expressed.

7.  After the development requested above has been completed, the record should again be reviewed and the claims (including the claim for a TDIU) should be readjudicated.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




